DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to receiving electrocardiogram data, and learning to predict and determine analyte measurement levels from electrocardiogram data on a machine learning model comprising a neural network, classified in A61B 5/14546 and G06N 3/08.
II. Claims 18-20, drawn to receiving input signal data that has corresponding output measurements with an associated error, filtering a first subset of the received input signal data with signal uncertainty, and generating training labels for a second subset of input signals that are unfiltered to train the machine learning model based on the second subset of input signals, classified in G06N 20/00.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the analysis and prediction of the combination in the Group I claims are inextricably linked to and specifically relate to the analysis and prediction of analyte measurements as determined by the electrocardiogram data, whereas the machine learning model described by the Group II claims has separate utility as an independent machine learning model for receiving and filtering input signals with corresponding output measurements. The subcombination has separate utility such as being operable as an independent machine learning model.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombinatpion, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
It is noted that the attorney who filed this case is no longer with the law firm. Attempts were made on 3/3/2022 to try to contact a representative with the law firm so that a check can be performed on their docketing system to determine who the new attorney assigned to this case is. These attempts were not successful because no response was provided to the request for further information.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/SELENE A. HAEDI/Examiner, Art Unit 2128